Title: From Thomas Jefferson to Thomas Sim Lee, 15 August 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond August 15. 1780

On receipt of your Letter yesterday on the subject of Stephen Mister, I enquired of the Jailer and had from him information that such a person was Sent here from Accomack in June last, charged with high treason: that the Judges at the last court admitted him to bail, (the testimony probably appearing slight) binding him in a penalty of £100,000 himself and two sureties in £50,000 each for his appearance at the court in october next. Shoud he be cleared on trial I will see that due attention be paid to your Letter. In the mean time it will perhaps be best to say nothing as it might prevent his coming in.
I have the honor to be with every sentiment of esteem and respect, your Excellency’s most obedient servant,

Th: Jefferson

